DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed February 3, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on February 3, 2020 are acceptable.
Claim Objections
Claim 1 objected to because of the following informalities:  
(a) Line 3 recites solid electrolyte layers (line 3) (plural required), while line 11 recites “the solid electrolyte layer” (singular).  Consistent numbers should be present, or a respective language should be indicated. (Note: Any changes to claim 1 should be reflected in claim 9 as well.)
(b) Line 12 recites “an active material layer” (singular) and “pair of cover layers” (plural).  Consistent numbers of items should be present.  (Note: Any changes to independent claim 1 should be reflected in dependent claims 2-4 and 6-8.) 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0141716 (Ito et al.) in view of US 2020/0350524 or WO 2019/176945 (Nakashima  
	As to claim 1, Ito et al. teach an all-solid battery comprising: a multilayer chip having a substantially rectangular parallelepiped shape and including solid electrolyte layers [10] and electrodes ([20,21,20] as the positive electrode and [30,31,30] as the negative electrode) that are alternately stacked, the electrodes being alternately exposed to two edge faces (opposing external electrodes [50] facing each other of the multilayer chip, the solid electrolyte layers being mainly composed of phosphoric acid salt-based solid electrolyte (para 0050, note exemplified has “PO4“ indicating phosphoric acid salt-based); and a pair of external electrodes ([50]) provided on the two edge faces (fig. 24B), and a cell reaction region, the cell reaction region being a region where two adjacent electrodes, which are exposed to different edge faces (opposing external electrodes [50]), face each other across the solid electrolyte layer [10] (fig. 24B; para 0061-0062).
	Ito et al. do not teach (a) a pair of cover layers is provided between two faces of four faces other than the two edge faces of the multilayer chip, the two faces facing in a stacking direction of the solid electrolyte layers and the electrodes, or (b) an active material layer is provided between the pair of cover layers and the cell reaction region, the active material layer containing an electrode active material, no cell reaction occurring between the active material layer and an outermost electrode of the electrodes in the cell reaction region, the solid electrolyte layer being located between the active material layer and the cell reaction region.

	As to (b), it is noted that both Ito et al. and Nakashima et al. are directed towards preventing diffusion of materials to the active portion of the cell (see Ito et al. (para 0008) and Nakashima et al. (para 0005)).

	As to claim 2, Ito et al. teach the electrodes have a structure in which a current collector layer is sandwiched between two electrode layers containing an electrode active material ([20,21,20] as the positive electrode and [30,31,30] as the negative electrode) (fig. 24B; para 0061).
	As to claim 3, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), has the active material layer containing the electrode active material contained in the electrode layer of the outermost electrode in the cell reaction region (figs. 1, 2; para 0011, indicates same polarity).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 4, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches that the same polarity and potential electrodes are used as the respective dummy electrode [5a, 5b] (para 0011-
	As to claim 5, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches that the same polarity and potential electrodes are used as the respective dummy electrode [5a, 5b] (para 0011-0012, 0023; fig. 1) (thus indicating an average thickness of each layer of the dummy electrode is identical to an average thickness of a corresponding layer of the outermost electrode in the cell reaction region, as this would provide the same polarity and potential). The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 6, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches the active material layer includes a first active material layer (floating electrode [6a]) and a second active material layer (floating electrode [6b]), the first active material [6a] layer being located between the top layer closer to a first face of the two faces facing each other and the cell reaction region (cover present via the combination with Nakashima et al.), the first active material layer not being connected to at least an external electrode different from an external electrode to which an electrode closest to the first face among the electrodes included in the cell reaction region is connected, the second active material [6b] layer being located between the bottom layer closer to a second face of the two faces facing each other and the cell reaction region (cover present via the combination with Nakashima et al.), the 
	As to claim 7, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches that the active material layer is connected to none of the pair of external electrodes (floating electrodes [6a, 6b] are not connected to the external electrodes [4]; fig. 2).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 8, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches distances that would overlap with the claimed distance (distance between the active material layer and the outermost electrode in the cell reaction region in the stacking direction is substantially equal to an average thickness in the thickness direction of the electrolyte sandwiched between the electrodes exposed to the different edge faces in the cell reaction region (note: solid electrolyte in Ito et al.)), as Mizuno et al. teach a distance from the top to the first operational electrode is 100 µm or less (distance A), and that the distance between electrodes is 10 µm or less (distance B) (figs. 1-2; para 0003, 0009).  Thus having the distance between the active material layer and outermost electrode being substantially the same would be encompassed (i.e. distance A being 20 µm – 10 µm between the top prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 9, the combination renders this limitation obvious.  Ito et al. teaches that the main component of the solid electrolyte being a phosphoric acid salt-based solid electrolyte (para 0050).  Nakashima et al., relied upon to render obvious the covers ([14B, 15B], [14A, 15A]), teaches that intermediate layers [15A, 15B]) have the same composition as the solid electrolyte [23] (para 0142).  It is noted that since Nakashima et al.’s exterior layers [14A, 14B] include multiple materials (ceramics and binders ) (para 0121-0124), the main component would be that of the intermediate layers (same as the electrolyte, which is an phosphoric acid salt-based solid electrolyte in primary reference Ito et al.).  Thus the claim language is met.  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 10, Ito et al. teach the phosphoric acid salt-based solid electrolyte has a NASICON structure (para 0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759